Citation Nr: 1515664	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-16 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable evaluation for hypertension disability. 


REPRESENTATION

Appellant represented by:	Mr. Michael F. Marino III, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to May 1970. 

This matter comes on appeal before the Board of Veterans Appeals (Board) from a March 2012 rating decision by the Department of Veterans Affairs Regional Office located in New York, New York.  In that rating decision, the RO implemented an award of service connection for hypertension as secondary to service-connected posttraumatic stress disorder (PTSD) and assigned a noncompensable evaluation, effective from January 7, 2008.  The Veteran appealed the initial assigned evaluation. 

In November 2013, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  

The issues of entitlement to service connection for left ventricular hypertrophy as secondary to hypertension and entitlement to increased evaluation for PTSD have been raised by the record in an April 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's hypertension disability was treated with continuous medication, but the preponderance of the evidence is against a finding that it was manifested by a history of diastolic blood pressure of predominantly 100 or more.
 
2.  At no point during the period under appeal have the Veteran's diastolic readings been predominately 100 or more or his systolic readings been predominately 160 or more.  

CONCLUSION OF LAW

The criteria for an initial compensable evaluation for hypertension disability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Concerns 

In November 2013, the Board remanded this claim and ordered the RO (via the Appeals Management Center (AMC)) to obtain outstanding medical records as well as schedule the Veteran for a VA hypertension examination.  The Veteran's claim was then to be readjudicated. 

Pursuant to the Board's remand instructions, the Veteran's VA treatment records were updated and associated with the claims folder.  Additionally, the Veteran was afforded a VA examination in February 2014 and a report of the examination was associated with his claims folder.  The Veteran's claims were readjudicated via the March 2014 supplemental statement of the case (SSOC). 

Accordingly, the Board's remand instructions have been compliance with the Board's 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).

VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 
The Courts of Appeals of Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran's claim on appeal arises from his disagreement with the initial ratings assigned for the service-connected hypertension.  Thus, additional notice is not required.  Id. 

With regard to the duty to assist, the Veteran's service treatment records, post-service VA treatment records and his lay statements of argument have been obtained.  

The Board notes that the Veteran has competently reported that he was initially diagnosed with hypertension in 1985 and he has been treated continuous for hypertension since then.  The Veteran has not sought VA's assistance in obtaining outstanding records of pertinent private treatment.  Although the VA sought the Veteran's assistance in identifying any pertinent outstanding records, the Veteran failed to respond to request to identify such records.  See February 2008 notice letter, as well as April 2013 statement of the case.  Moreover, his representative has indicated that such prior private treatment records are unavailable.  See April 2014 statement. 

In addition, the Veteran was afforded VA examination in February 2014 to evaluate the severity of his hypertension disability.  The VA examiners reviewed the claims folders and recorded the Veteran's reported history and the clinical findings and audiogram results in the examination report, and provided comprehensive statements in support of the medical conclusions.  The Board finds that the medical opinions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board previously found the report of an April 2008 VA examination to be inadequate because of internal inconsistencies, and as such, the findings in that report will not be discussed further.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). 

Here, the Board will evaluate the issue as an appeal for initial evaluation.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson, 12 Vet. App. at 126.  The Board has considered whether a staged rating is warranted in this case, and finds that the severity of the service-connected hypertension and has not changed during the course of the appeal so as to warrant staged ratings.

In this case, the Veteran seeks an initial compensable evaluation for hypertension.  In a March 2012 rating decision, the RO implemented a November 2011 Board decision that awarded service connection for hypertension as secondary to service-connected PTSD and assigned a noncompensable evaluation.  Notably, in the November 2011 decision, the Board was unable to specify whether service connection for hypertension was awarded on secondary causal or secondary aggravation basis because of the lack of historical medical evidence.  It appears to the Board that after resolving any doubt in the Veteran's favor, service connection was awarded on a secondary causal basis.  As such, the Board does not need to address the degree of aggravation over and above the baseline disability of the Veteran's hypertension disability as a result of his PTSD disability.  See 38 C.F.R. § 3.310(b), effective October 10, 2006. 71 Fed. Reg. 52, 744-52, 747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For the entire initial rating period, the Veteran has been in receipt of a noncompensable (zero percent) rating under Diagnostic Code 7101 for hypertensive vascular disease.  38 C.F.R. § 4.104.  Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominately 100 or more, or; systolic pressure predominantly 160 or more, or; minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating requires diastolic readings of predominantly 110 or more or; systolic readings of 200 or more.  A 40 percent disability rating required diastolic readings of predominantly 120 or more.  A 60 percent disability rating required diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

Although the schedular criteria do not specifically outline any criteria for a noncompensable (zero percent) rating, the Board notes that a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met pursuant to 38 C.F.R. § 4.31.

After review of all the lay and medical evidence of record, the Board finds that the preponderance of the competent evidence of record is against a finding that a compensable evaluation for the Veteran's hypertension disability is warranted under Diagnostic Code 7101 at any point during the period under appeal.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

In this regard, the Veteran has credibly reported that he was first diagnosed with hypertension in 1985 and he has continuous received medication since then; however, the available medical evidence only dates back to 2002 and the Veteran's diastolic pressure readings prior to 2002 are unknown.  

VA medical records reflect that the Veteran has received continuous medication for his hypertension during the entire period under appeal.   While the VA treatment records dated since 2002 do show some fluctuation in blood pressure during the appeal period, these records do not reflect diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  See VA treatment records with blood pressure readings from October 2002 to March 2014.  Rather, these VA treatment records only reflect two instances of diastolic pressure reading of 100 out of 80 blood pressure readings recorded over the course of a decade.  There are no recorded readings of systolic pressure of at least 160.  Moreover, in the report of a February 2014 VA hypertension examination, the VA examiner concluded that based on a review of the available medical records, the Veteran did not have a history of diastolic pressure of 100 or more.  

The Board has considered the Veteran's reports that his hypertension disability has worsened and his medication was increased twice during the pendency of appeal. However, despite the Veteran's contentions that his blood pressure readings should entitle him to a compensable evaluation, the medical evidence does not show impairment so as to warrant the assignment of a compensable rating for any period of the appeal.  In this regard, regardless of outlying blood pressure readings of diastolic readings 100 or more or systolic readings of 160 or more, the readings of record predominantly fall under those levels.

The Board has also considered the February 2014 VA examiner's medical conclusion that the Veteran's blood pressure was likely sporadically aggravated during episodes of PTSD.  However, the VA examiner notes that the degree of aggravation could only be shown by medical evidence and a review of the treatment records reflected that the Veteran's blood pressure readings have improved when compared to his blood pressure readings prior to his diagnosis of PTSD.  In this regard, such fluctuations in blood pressure caused by the Veteran's PTSD do not equate to an actual worsening of his hypertension to support a compensable evaluation under Diagnostic Code 7101.  See Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002) (a temporary flare-up does not accurately reflect the extent of the disability).

Based on the above, the Board must conclude that the medical evidence does not demonstrate that the Veteran's hypertension more nearly approximates diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more that requires continuous medication for control, as contemplated by a 10 percent rating under Diagnostic Code 7101. The evidence also fails to show that at any point in the appeal the Veteran's hypertension has been manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, which would entitle him to a 20 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Therefore, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable evaluation for hypertension disability.  Therefore, the claims must be denied.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Other Considerations

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the disabilities at issue that would render the schedular criteria inadequate.  The Veteran's hypertension symptoms are contemplated in the current assigned noncompensable evaluation.  A rating in excess of that assigned is provided for certain manifestations of service-connected disorder but the probative evidence reflects that those manifestations are not present in this case.  The Board has considered the Veteran's assertion that his hypertension disability has resulted in left ventricular hypertrophy which is associated with his symptoms of shortness of breath, fatigue and weakness.  Notably, the rating criteria for hypertension specifically instruct the rater to assign separate ratings for hypertension and hypertensive heart disease.  38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE (3).  As noted in the Introduction, the Board has referred the issue of entitlement to service connection for left ventricular hypertrophy as secondary to hypertension disability back to the Agency of Original Jurisdiction for appropriate actions. 

The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Veteran's disability is contemplated by the rating schedule and no extraschedular referral is required.

 Additionally, there is no showing that the disability causes any significant functional impairment. As such, it would not be found that they meet the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted.

Lastly, the Court of Appeals of Veteran's Claims (Court) has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, while the Veteran reports that his hypertension disability impacts his ability to function in an occupational setting, he has not asserted, nor does the evidence show, that he is unemployed due to his hypertension disability.  As the issue of entitlement to a TDIU has not been raised as part of the increased rating claim for hypertension, it is inapplicable in this case.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable evaluation for hypertension disability is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


